 


109 HR 139 IH: Health Improvement and Professionals Act of 2005
U.S. House of Representatives
2005-01-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS 1st Session 
H. R. 139 
IN THE HOUSE OF REPRESENTATIVES 
 
January 4, 2005 
Mr. Lantos introduced the following bill; which was referred to the Committee on the Judiciary 
 
A BILL 
To provide for the recapture of unused employment-based immigrant visa numbers in order to facilitate improved health care for all persons in the United States. 
 
 
1.Short titleThis Act may be cited as the Health Improvement and Professionals Act of 2005. 
2.FindingsThe Congress finds as follows: 
(1)The United States is in the midst of a nursing shortage that is expected to intensify as the need for health care services increases. 
(2)The Department of Labor has identified registered nurses has one of the top 5 job growth occupations in the United States, and that more than 1,000,000 new and replacement nurses will be needed by 2012. 
(3)By the year 2012, at least 44 States and the District of Columbia will be experiencing a nursing shortage. 
(4)According to surveys conducted by the Harvard School of Public Health and the Henry J. Kaiser Family Foundation, over 50 percent of physicians have indicated that the nursing shortage is a leading cause of medical error 
(5)The New England Journal of Medicine has reported that a higher proportion of nursing care is associated with better outcomes for hospitalized patients. 
(6)In spite of this documented need for registered nurses, enrollments in baccalaureate nursing programs at colleges and universities across the United States have declined for 5 consecutive years. 
(7)Because of an important and overdue effort by the Department of Homeland Security to clear a backlog of adjustments of status from nonimmigrant employment-based visas to immigrant employment-based visas, the number of employment-based visas available to certified nurses living abroad who want to come to the United States has declined to virtually zero. 
(8)The adjustment of status program will not bring new medical personnel to the United States. 
(9)In 2000, Congress passed the American Competitiveness in the Twenty-first Century Act of 2000, which, in part, recaptured unused employment-based visas from previous years in order to increase the number of medical and other personnel available to fill critical jobs in the United States. 
(10)Since the passage of that legislation, because of ongoing backlogs, a large number of employment-based visas have not been used, including more than 50,000 visas in fiscal year 2003 alone. 
3.Recapture of unused employment-based immigrant visas 
(a)In generalNotwithstanding any other provision of law, the number of employment-based visas (as defined in subsection (c)) made available for a fiscal year (beginning with fiscal year 2005) shall be increased by the number described in subsection (b). Visas made available under this section shall only be available in a fiscal year to employment-based immigrants under paragraph (1), (2), or (3) of section 203(b) of the Immigration and Nationality Act (8 U.S.C. 1153(b)). 
(b)Number available 
(1)In generalSubject to paragraph (2), the number described in this subsection is the difference between the number of employment-based visas that were made available in fiscal years 2001, 2002, 2003, and 2004 and the number of such visas that were actually used in such fiscal years. 
(2)ReductionThe number described in paragraph (1) shall be reduced, for each fiscal year after fiscal year 2005, by the cumulative number of immigrant visas actually used under subsection (a) for previous fiscal years. 
(3)ConstructionNothing in this subsection shall be construed as affecting the application of section 201(c)(3)(C) of the Immigration and Nationality Act (8 U.S.C. 1151(c)(3)(C)). 
(c)Employment-based visas definedFor purposes of this section, the term employment-based visa means an immigrant visa which is issued pursuant to the numerical limitation under section 203(b) of the Immigration and Nationality Act (8 U.S.C. 1153(b)). 
 
